Citation Nr: 0841052	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a cervix disorder, 
including residuals of cryosurgery.  

2.	Entitlement to service connection for an allergic skin 
disorder.  

3.	Entitlement to service connection for hammertoes of the 
left foot.  

4.	Entitlement to an initial compensable rating for 
hammertoes of the right foot.  

5.	Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to February 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for a cervix disorder, 
including the residuals of cryosurgery, is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	An allergic skin disorder is not currently demonstrated.  

2.	Hammertoes of the left foot are not currently 
demonstrated.  

3.	Hammertoes of the right foot are currently asymptomatic 
and hammertoes of all of the toes of the right foot are not 
currently demonstrated.  

4.	The veteran's hemorrhoids are productive of no more than 
mild or moderate impairment, with evidence of thrombosis, 
frequent recurrence or excessive redundant tissue.  




CONCLUSIONS OF LAW

1.	An allergic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	Hammertoes of the left foot were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	The criteria for an initial compensable rating for 
hammertoes of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5282 
(2008).  

4.	The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in January 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her) possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  In April 2008, the RO provided 
all necessary notifications to satisfy the Dingess/Hartman 
notice requirements, and the Vazquez-Flores notice 
requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for an allergic 
skin disorder that she asserts is related an allergic 
reaction.  It is noted that review of the service treatment 
records show that the veteran was treated during service for 
a skin rash of her scalp and the left side of her face in 
1983.  At that time, it was noted that she had had a similar 
reaction to hair coloring several years ago.  The assessment 
was contact dermatitis.  There is no indication of a 
recurrence of a skin disorder in service.  

An examination was conducted by VA in May 2008.  At that 
time, evaluation of the skin showed some scarring in the area 
of the feet, but no indication of a continuing skin rash.  

A threshold element of a claim for compensation includes the 
existence of a current disability.  Although the veteran had 
an episode of a skin disorder in service, this was believed 
to be a reaction to a chemical hair dye and there is no 
indication of a recurrence of the disorder.  Moreover, there 
are no residuals demonstrated in the records that are 
resultant from this episode.  In general, acute allergic 
manifestations that subside in the absence of the, or the 
removal of, the allergen are regarded as acute diseases that 
heal without residuals.  38 C.F.R. § 3.380.  As a skin 
disorder or residuals thereof are not currently demonstrated, 
service connection must be denied.  

Similarly, the veteran is claiming service connection for 
hammertoes of the left foot that she claims are related to 
the hammertoes of the right foot for which service has 
already been established.  Review of the record shows no 
complaint or manifestation of hammertoes of the left foot in 
service, although a report of a private treatment facility 
shows that the veteran underwent an arthroplasty of the 
second digit of her left foot for a painful hammertoe 
deformity in January 2001.  On examination for VA in May 
2008; however, no hammertoe deformity of the left foot was 
demonstrated.  As no hammertoes were found on examination of 
the left foot, current disability is not demonstrated and 
service connection must be denied.  Any scarring due to the 
private treatment is not service connected as there is no 
evidence showing that there was any hammertoe deformity of 
the left foot in service, or that such hammertoe was related 
to any in-service occurrence or event.

The veteran is also seeking an increased evaluation for her 
service connected hammertoes of the right foot as well as her 
hemorrhoid disorder.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

For a hammertoe deformity of all of the toes of one foot, 
without claw foot, a 10 percent rating is warranted.  For 
deformity of single toes, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5282.

The veteran's hammertoe disorder was evaluated by VA on two 
occasions during the pending appeal, in June 2005 and in May 
2008.  On examination in June 2005, there was no sign of any 
deformity.  There were scars on the second and fourth toes.  
Palpation of the plantar surface was normal.  There was no 
clawfoot.  Palpation of the metatarsal heads was normal, with 
no tenderness.  There were no hammertoes.  An X-ray study 
showed residuals of surgical changes of the right foot.  The 
diagnosis was status post surgery for right foot hammertoes.  

On examination in May 2008, the veteran had complaints of 
pain on walking.  There were similar findings to the previous 
examination, with no evidence of painful motion, edema, 
disturbed circulation, weakness or atrophy of the 
musculature.  There was active motion in the 
metatarsophalangeal joint of the right great toe.  X-ray 
studies were within normal limits.  The diagnosis was status 
post hammertoes of the right foot.  

The veteran's had hammertoes of the second and fourth foot 
only that have been surgically corrected without evidence of 
disability of all of the toes.  Under the rating criteria, 
there is no basis for a schedular 10 percent rating.  

For external or internal hemorrhoids that are mild or 
moderate, a noncompensable evaluation is warranted.  For 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent evaluation is warranted.  

An examination was conducted by VA in June 2005.  At that 
time, the veteran stated that she did not currently have 
hemorrhoids, but only had them on occasion.  Examination was 
normal and the diagnosis was status post hemorrhoids.  

An examination was conducted by VA in May 2008.  At that 
time, rectal examination showed no evidence of ulceration, 
fissures, reduction of lumen, trauma, rectal bleeding, 
infections, protrusions, or loss of sphincter control.  
Internal hemorrhoids were present, located at 2 o'clock, 
which were reducible.  There was no evidence of bleeding.  
Thrombosis was absent.  There was no evidence of frequent 
recurrence and there was no excessive redundant tissue.  No 
rectum fistula were noted on examination.  

The veteran has internal hemorrhoids that are not shown to be 
more than mild or moderately disabling.  The criteria for a 
10 percent evaluation have not been demonstrated and an 
increased rating is not warranted.  As such, the appeal must 
be denied.  


ORDER

Service connection for an allergic skin disorder is denied.  

Service connection for hammertoes of the left foot is denied.  

An initial compensable rating for hammertoes of the right 
foot is denied.  

An initial compensable rating for hemorrhoids is denied.  


REMAND

The veteran is also seeking service connection for a cervix 
disorder and states that she has residuals of a cryogenic 
procedure that she underwent at a private facility while on 
active duty.  Reportedly this was in 1988.  The Board notes 
that the private facility has certified that any medical 
records from that period of time have been destroyed and are 
not available.  It is indicated by a doctor that she was seen 
in 1991.  

Review of the service medical records reveals a number of 
pertinent evaluations for several symptoms after 1988.  None 
of the OB-GYN records reveal a history of the cryogenic 
procedure.  On a separation physical appellant notes that she 
delivered her son at a private hospital, and evidence on file 
suggests this was in 1991.  This history is provided at 
separation, and pertinent evaluation at separation was 
negative.  

Records do reveal a procedure accomplished in January 2005 
apparently for stenosis of the cervix.  The etiology of this 
pathology is not set forth as only the operative report is on 
file.  The release of information form suggests that 
appellant saw this physician from October 2002 to at least 
September 2007.  A request for clinical records should be 
made to complete the picture leading up to the 2005 surgery.

Finally as appellant did undergo treatment for a variety of 
symptoms in service, and has had some post-service treatment, 
it seems a medical opinion as to any relationship should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMD/RO should, with the 
assistance of the appellant as needed, 
attempt to obtain records of all OB-GYN 
treatment that she has had.  
Specifically records from Dr. Maciulla 
should be sought covering all treatment 
of the veteran, including that leading 
up to the procedure done in January 
2005.  All attempts at obtaining 
records should be documented in the 
claims folder.  

2.  Thereafter, and whether records are 
obtained or not, the RO/AMC should 
arrange for the veteran to undergo a 
gynecologic examination to ascertain if 
she currently manifests a disorder of 
the cervix, including whether there are 
changes consistent with the claimed 
cryogenic surgery that she claims to 
have undergone during service.  Review 
of the evidence should include the 
service medical records concerning OB-
GYN treatment.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that any current 
disorder may be related to the 
veteran's in-service symptoms, or the 
claimed procedure and provide complete 
rationale for all conclusions reached.  
It should be indicated whether 
histories taken during service would 
most likely have recorded the cryogenic 
surgery, or whether this might be 
normally omitted from such 
examinations.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and her representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
her representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


